Order filed April 20, 2015




                                     In The

                                Court of Appeals
                                    For The

                             First District of Texas
                                   ___________

                              NO. 01-14-00579-CR
                                  ____________

                        MAYRA FLORES, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 339th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1280239

                                    ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 88 and
State’s Exhibit 98.

      The exhibit clerk of the 339th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 88 and State’s Exhibit 98, on or
before April 30, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 88 and State’s Exhibit 98, to the clerk of the 339th District Court.



                                              PER CURIAM